DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pg. 5, filed 6/29/22, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art US 9,657,471 (Denzin) which teaches a flush actuator utilizing a motor to turn a wheel which in turn moves a linkage in a circular manner/pattern to raise a flush valve.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment as claimed by claim 17 (an actuator associated with both an electric motor and a hydraulic cylinder/solenoid valve assembly) as well as the slot and pin connections (claim 4) must be shown or the features canceled from the claim(s).  No new matter should be entered.
It is noted that the amended claim 1 requires that the flush actuator be ‘associated with’ an electric motor having a motor wheel. Claim 17 requires that the flush actuator be associated with a hydraulic cylinder and solenoid valve. As such an embodiment in which the actuator is ‘associated with’ an electric motor, motor wheel, hydraulic cylinder and solenoid valve must be shown.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 17 depends from claim 1 which requires that the flush actuator be coupled to a multi-arm linkage coupled to a motor wheel and an electric motor. Claim 17 then requires that the flush actuator be associated with a hydraulic cylinder in flow communication with a solenoid valve. This appears to be an improper combination of two separate species. The disclosure does not detail how a flush actuator would operate both connected to a motor wheel and motor which cause the rigid linkage to move in a circular pattern and to a hydraulic cylinder in flow communication with a solenoid. 
	For the purpose of examination the claim is being interpreted as it was previously presented, in that it only requires the flush actuator be associated with a hydraulic cylinder and solenoid valve. 

Claim 17 recites the limitation "the controller" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 17 depends from claim 1 which does not introduce a controller. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN203769023 (Chen) in view of US 9,657,471 (Denzin).
	Regarding claim 1, Chen discloses a flush valve assembly comprising:
	a flush valve comprising a flush valve body extending from a flush valve inlet to a flush valve outlet;
	a flush valve seal (95) having a top face and a bottom face; and
	a flush actuator (61/96/97) comprising a rigid multi-arm linkage (two arms 96/97);
	wherein the bottom face of the flush valve seal is configured to enclose the flush valve inlet (Fig. 1, annotated figure below - seal 95 encloses valve inlet to block flow of water when in lowered position);

    PNG
    media_image1.png
    424
    499
    media_image1.png
    Greyscale

	the rigid multi-arm linkage is coupled to the top face of the flush valve seal (Fig. 1 - linkage 96 is connected to the top face of seal 95) and is configured to lift the flush valve seal to open the flush valve (Figs. 6-7 - the seal is raised by the linkage and opens the valve) and to lower the flush valve seal to close the flush valve (Fig. 2 - seal is lowered to close the valve). 
	Chen further discloses that while the flush valve assembly utilizes hydraulic cylinders (11/12) it also states that it is known to utilize electric motors (Translation Para. 002) but does not explicitly disclose the use of an electronic motor to raise or lower the linkage and seal.
	Denzin teaches a flush valve assembly comprising an electric motor (140) which drives a motor wheel (150) to which a linkage is connected (154) which connects to a flush valve (C9 L29-34; C20 L57-60). The rotation of the motor wheel causes the linkage to rotate along a circular path (connection point 154 rotates in a circular path so the connected linkage will as well) to open and close the valve (C21 L53-C22 L7).
	It would have been obvious to one of ordinary skill in the art to utilize an electric motor coupled to a motor wheel to drive movement of the linkage in a circular path, as taught by Denzin, to ensure consistent control of the system with the valve assembly being returned back to the same starting/closed position after each flush cycle.

	Regarding claims 2-3, Chen states that the flush valve body is coupled to a guide element (93), that rigid multi-arm linkage is disposed in the guide element (Figs. 1, 2) and that the guide element comprises a body comprising one or more openings configured to provide flow communication of a surrounding fluid with the flush valve inlet (Figs. 6/7 shower water flowing into openings formed on the body of the guide during a flush).

	Regarding claim 6, Chen states that the rigid multi-arm linkage is configured to lift the flush valve seal longitudinally from the flush valve inlet (Figs. 6 and 7 show the movement of the linkage raising the valve seal from the flush valve inlet). 

	Regarding claim 7, Chen states that the rigid multi-arm linkage is perpendicular to the flush valve seal top face (Fig. 1 - linkage 96 is perpendicular to the top face of valve seal 95).

	Regarding claim 8, Chen states that the valve body inlet is circular (Figs. 2/3/6). 

	Regarding claim 9, Chen discloses that the valve body inlet is triangular, rectangular, square, oval, oblong, ovate, elliptic, obovate, cuneate, deltoid or orbicular (Figs. 2/3/6 - valve body inlet is a circular shape and therefore orbicular and a circle is a special version of an ellipse). 

	Regarding claim 13, Chen in view of Denzin teaches a flush actuator associated with an electric motor.

	Regarding claim 14, the motor assembly as taught by Denzin is configured to raise the linkage and flush valve seal and to lower the linkage and flush valve seal at a controlled rate to control a flush volume (C17 L50-55 - different flush volumes; C21 L55-62 - speed of rotation, and therefore lifting and lowering of linkage, is controllable to achieve a desired flush volume).

	Regarding claim 15, the motor as taught by Denzin can be configured to perform different volume flushes (C17 L50-55) and to rotate specific set degrees (C4 L4-8; C21 L45-49).

	Regarding claim 16, the motor as taught by Denzin is in electronic communication with a controller (120/122/124) configured to actuate the electric motor to rotate the motor wheel (C13 L33-40).

	Regarding claim 17, Chen states that the flush actuator is associated with a hydraulic cylinder (11/12) and wherein the hydraulic cylinder is in flow communication with a solenoid valve (61/62) and wherein the solenoid valve is in communication with a controller (microprocessor - Translation Para. 0014/0015). 

	Regarding claim 18, Chen states that the rigid linkage is configured to lift the flush valve seal to partially open the flush valve and to lower the flush valve seal to close the flush valve without fully opening the flush valve (Translation Para. 0033-0035).

	Regarding claim 19, Chen states that the assembly is configured to provide multiple flush volumes (Translation Para. 0016-0017, 0033-0037). 

	Regarding claim 20, Chen discloses a toilet (92; Translation para. 0015-0017, 0033-0037) comprising a flush valve assembly, the flush valve assembly comprising:
	a flush valve comprising a flush valve body extending from a flush valve inlet to a flush valve outlet;
	a flush valve seal (95) having a top face and a bottom face; and
	a flush actuator (61/96/97) comprising a rigid multi-arm linkage (two arms 96/97);
	wherein the bottom face of the flush valve seal is configured to enclose the flush valve inlet (Fig. 1, annotated figure below - seal 95 encloses valve inlet to block flow of water when in lowered position);

    PNG
    media_image1.png
    424
    499
    media_image1.png
    Greyscale

	the rigid multi-arm linkage is coupled to the top face of the flush valve seal (Fig. 1 - linkage 96 is connected to the top face of seal 95) and is configured to lift the flush valve seal to open the flush valve (Figs. 6-7 - the seal is raised by the linkage and opens the valve) and to lower the flush valve seal to close the flush valve (Fig. 2 - seal is lowered to close the valve). 
	Chen further discloses that while the flush valve assembly utilizes hydraulic cylinders (11/12) it also states that it is known to utilize electric motors (Translation Para. 002) but does not explicitly disclose the use of an electronic motor to raise or lower the linkage and seal.
	Denzin teaches a flush valve assembly comprising an electric motor (140) which drives a motor wheel (150) to which a linkage is connected (154) which connects to a flush valve (C9 L29-34; C20 L57-60). The rotation of the motor wheel causes the linkage to rotate along a circular path (connection point 154 rotates in a circular path so the connected linkage will as well) to open and close the valve (C21 L53-C22 L7).
	It would have been obvious to one of ordinary skill in the art to utilize an electric motor coupled to a motor wheel to drive movement of the linkage in a circular path, as taught by Denzin, to ensure consistent control of the system with the valve assembly being returned back to the same starting/closed position after each flush cycle.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Denzin as applied to claim 1 above, and further in view of US 6,006,371 (Korte).
	Regarding claims 4-5, Chen states that the rigid multi-arm linkage comprises one or more joints configured to allow for movement of the multi-arm linkage around the joints (connection between 96/97) but does not specify that these are slot and pin connections.
	Korte teaches a flush valve comprising a multi-arm rigid linkage (46/47/401) connected through slot and pin connections (pins 460/461 received in slots 470/471/403/404) to facilitate movement of the multi-arm linkage around the joints (Fig. 1 to Fig. 2).
	It would have been obvious to one of ordinary skill in the art to utilize pin and lost connections, as evidenced by Korte, as pinned connections would permit the rotational movement at the connection points required by the designed movement of the multi-arm linkage.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Denzin as applied to claim 1 above, and further in view of US 6,728,975 (Han).
	Regarding claim 10, Chen does not state that the flush valve inlet is radiused. 
	Han teaches a flush valve assembly for a toilet comprising a flush valve inlet (38) which is radiused (Fig. 5). 
	It would have been obvious to one of ordinary skill in the art to make the flush valve inlet radiused, as taught by Han, to facilitate the inflow of water from the tank into the flush valve and to increase the force of water as it flushes the toilet. 

	Regarding claim 11, Chen does not disclose that the flush valve inlet is downwardly-tapered.
	Han teaches a flush valve assembly for a toilet comprising a flush inlet (38) which is downwardly-tapered (Fig. 5).
	It would have been obvious to one of ordinary skill in the art to make the flush valve inlet downwardly-tapered, as taught by Han, to facilitate the inflow of water from the tank into the flush valve and to increase the force of water as it flushes the toilet. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754